DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/435,251, filed on 06/07/2019.
This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, US 20130278634.
Claim 1:
Xu discloses a method for providing a container environment in a single container file (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Abstract & Paragraph 0048), comprising: 
storing a first data object descriptor for creating a container in the container file (See Paragraph 0087);
and storing a second data object descriptor with a container environment partition (“The second file 750 further provides an object descriptor stream 752” See Paragraph 0088); 
and storing a third data object descriptor for verifying the container in the container file (“The third file 770 further provides an object descriptor stream 772 including an object descriptor 780 that describes the AR content 774a and 776a” See Paragraph 0088), 
wherein the first, second and third data object descriptors point to respective data object sections stored in the container file (“point remote object descriptors” See Paragraphs 0039, 0048, 0087-0088).
Claim 4:
(“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Paragraph 0048).
Claim 5:
Xu discloses wherein said executing the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Paragraph 0048) includes executing at least one data object in file to create the container (“a file framework 400 includes a scene description stream 402, an object descriptor stream 404, audio and/or visual streams 406 and 408, and an AR stream 410.” See Paragraph 0048 & 0054).
Claim 6:
Xu discloses verifying the container via the third data object descriptor (“The third file 770 further provides an object descriptor stream 772 including an object descriptor 780 that describes the AR content 774a and 776a” See Paragraph 0088) before said executing the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Paragraph 0048).
Claim 8:
Xu discloses wherein said executing the container includes executing the container  (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Paragraph 0048) in a live format (See Figure 3, Item 304 & Paragraph 0048).
Claim 9:
Xu discloses wherein said executing the container in a live format (See Figure 3, Item 304 & Paragraph 0048) includes enabling direct reading of data objects from the container file, enabling direct writing of data objects to the container file or both (“read or receive the AR content 322” See Paragraphs 0050 & 0110).
Claim 10:
Xu discloses wherein said enabling the direct reading of the data objects includes enabling the data objects to be read from the container file in an independent manner, or wherein said enabling the direct writing of the data objects includes enabling the data objects to be written to the container file in an independent manner (“read or receive the AR content 322” See Paragraphs 0050 & 0110).
Claim 11:
Xu discloses wherein said enabling the direct reading of the data objects includes enabling the data objects to be read from the container file at creation of the container, while the container is being executed or both, or wherein said enabling the direct writing of the data objects includes enabling the data objects to be written to the container file at creation of the container, while the container is being executed or both (“read or receive the AR content 322” See Paragraphs 0050 & 0110).
Claim 12:
Xu discloses establishing relationships among the data objects (“relationship of media objects” See Paragraph 0034).
Claim 13:
(“relationship of media objects” See Paragraph 0034) includes enabling a selected data object to point to one or more other data objects (“point remote object descriptors” See Paragraphs 0039, 0048, 0087-0088).
Claim 14:
Xu discloses wherein said executing the container in a live format (See Figure 3, Item 304 & Paragraph 0048) includes executing the container without transforming the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Paragraph 0048).
Claim 18:
Xu discloses wherein the data object sections are stored in a hierarchical manner within the container file or wherein the data object sections are stored in a side-by-side manner within the container file (“hierarchical tree structure” See Paragraph 0034).
Claim 19:
Xu discloses wherein the container file includes a header for providing descriptive information about the container file (See Paragraph 0066).
Claim 20:
Xu discloses wherein the descriptive information includes a file type of the container file, a time of creation of the container file (See Paragraphs 0037; 0047; 0061), an architecture of the container file, a unique identifier of the container file, a number of or a combination thereof (See Paragraph 0094).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US 20130278634 in view of Kurtzer, “About Singularity” dated: Oct 12, 2017 (https://singularity.lbl.gov/archive/docs/v2-4/about).
Claim 2:
Xu discloses wherein said storing the first data object descriptor, said storing the second data object descriptor and said storing the third data object descriptor comprise storing the first, second and third data object descriptors (See Xu Paragraphs 0039, 0048, 0087-0088).  However, Xu fails to disclose Singularity Image Format (SIF) file.  Kurtzer discloses Singularity Image Format (SIF) file (See Kurtzer Overview section which discusses “By default Singularity uses a container image file which can be checksummed, signed, and thus easily verified and/or validated.”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu by the teachings of Kurtzer to enable improved compatibility with complicated architectures by using Singularity (See Kurtzer Overview section).
Claim 3:
Xu discloses wherein said storing the first data object descriptor includes storing the first data object descriptor (See Xu Paragraphs 0039, 0048, 0087-0088).  However, Xu fails to disclose signing the container.  Kurtzer discloses signing the container (See Kurtzer Overview section which discusses “cryptographic signature”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu by the teachings of Kurtzer to enable improved compatibility with complicated architectures by providing secured signing of the containers within the container systems more effectively (See Kurtzer Overview section).
Claim 7:
As modified, the combination of Xu and Kurtzer discloses wherein said verifying the container includes utilizing a cryptographic signature of a verification hash to verify the container (See Kurtzer Overview section which discusses “These must be easily verifiable via checksum or cryptographic signature in such a manner that does not change formats (e.g. splatting a tarball out to disk). By default Singularity uses a container image file which can be checksummed, signed, and thus easily verified and/or validated”).
Claim 15:
(See Kurtzer Background section which discusses “Unix operating system” and “Linux operating system”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu by the teachings of Kurtzer to enable improved functionality by providing a selection of operating systems more effectively whereby he users never have to worry about dependencies, requirements, or anything else from the user space (See Kurtzer Background section).
Claim 16:
As modified, the combination of Xu and Kurtzer discloses enabling the selected operating system compiled for a plurality of different computing architectures to share the container file or enabling a plurality of different operating systems to share the container file (See Kurtzer Overview & Background section which discusses “Unix operating system” and “Linux operating system”).
Claim 17:
As modified, the combination of Xu and Kurtzer discloses wherein the data object sections are accessible to the selected operating system (See Kurtzer Background section which discusses “Unix operating system” and “Linux operating system”).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6678700 discloses a system and method for transparent management of data objects in containers across distributed heterogenous resources.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 12, 2021